NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       OCT 29 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

ROBERT J. KULICK,                               No.    18-55904

                Plaintiff-Appellant,            D.C. No. 2:18-cv-03392-PA-SS

 v.
                                                MEMORANDUM*
LEISURE VILLAGE ASSOCIATION,
INC.,

                Defendant-Appellee.

                   Appeal from the United States District Court
                      for the Central District of California
                    Percy Anderson, District Judge, Presiding

                           Submitted October 22, 2018**

Before:      SILVERMAN, GRABER, and GOULD, Circuit Judges.

      Robert J. Kulick appeals pro se from the district court’s judgment dismissing

his action alleging civil rights violations arising from state court proceedings. We

have jurisdiction under 28 U.S.C. § 1291. We review de novo a dismissal under

the Rooker–Feldman doctrine. Noel v. Hall, 341 F.3d 1148, 1154 (9th Cir. 2003).

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We affirm.

      The district court properly dismissed for lack of subject matter jurisdiction

under the Rooker–Feldman doctrine because Kulick’s action is a “de facto appeal”

of a prior state court judgment, and he raises claims that are “inextricably

intertwined” with that judgment. Cooper v. Ramos, 704 F.3d 772, 782 (9th

Cir. 2012) (Rooker–Feldman doctrine barred claim that was “inextricably

intertwined” with the state court’s decision); see Henrichs v. Valley View Dev., 474
F.3d 609, 616 (9th Cir. 2007) (Rooker–Feldman doctrine barred plaintiff’s claim

because alleged legal injuries arose from the “state court’s purportedly erroneous

judgment” and the relief sought “would require the district court to determine that

the state court’s decision was wrong and thus void”).

      AFFIRMED.




                                          2                                    18-55904